                        Case 2:21-cv-04360 Document 1 Filed 05/25/21 Page 1 of 42 Page ID #:1




                    1    Megan Pierce (SBN 314044)
                         LOEVY & LOEVY
                    2    311 N. Aberdeen, 3rd Floor
                    3    Chicago, Illinois 60607
                         (312) 243-5900 (phone)
                    4    (312) 243-5902 (fax)
                    5    megan@loevy.com

                    6    Counsel for Plaintiffs and the proposed classes
                    7
                                            UNITED STATES DISTRICT COURT
                    8                      CENTRAL DISTRICT OF CALIFORNIA
                    9    ANDREA VESTRAND, individually,
                   10    and on behalf of all others similarly
                         situated,                                   No.______________________
                   11
                   12                       Plaintiff,               COMPLAINT FOR DAMAGES
                                                                     AND EQUITABLE RELIEF
                   13                 v.
                   14                                                CLASS ACTION
Attorneys at Law




                         CLEARVIEW AI, INC., HOAN TON-
 LOEVY & LOEVY




                   15    THAT, RICHARD SCHWARTZ,                     DEMAND FOR JURY TRIAL
                   16    ROCKY MOUNTAIN DATA
                         ANALYTICS LLC, THOMAS
                   17    MULCAIRE, AND MACY’S, INC.,
                   18
                                            Defendants.
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27
                   28
                                                                  -1-
                                                         CLASS ACTION COMPLAINT
                            Case 2:21-cv-04360 Document 1 Filed 05/25/21 Page 2 of 42 Page ID #:2




                    1           Plaintiff Andrea Vestrand (“Plaintiff”), individually and on behalf of all others

                    2   similarly situated (“Plaintiff Class Members”), brings this Consolidated Class Action
                    3
                        Complaint against the following: (a) Clearview AI, Inc. (“Clearview”); (b) Hoan Ton-
                    4
                    5   That; (c) Richard Schwartz; (d) Rocky Mountain Data Analytics LLC (“Rocky

                    6   Mountain”); (e) Thomas Mulcaire; and (f) Macy’s, Inc. (“Macy’s”), individually and
                    7
                        on behalf of a defendant class comprised of all other private, non-governmental entities
                    8
                    9   similarly situated to Macy’s (hereinafter, “Defendant Class Members”) (all Defendants

                   10   collectively “Defendants”). Plaintiff complains and alleges as follows based on
                   11
                        personal knowledge as to herself, the investigation of her counsel, and information and
                   12
                   13   belief as to all other matters, and demands a trial by jury.

                   14                                             NATURE OF THE ACTION
Attorneys at Law
 LOEVY & LOEVY




                   15
                                1.       Without providing any notice and without obtaining any consent,
                   16
                   17   Defendants Clearview, Ton-That and Schwartz (collectively, the “Clearview
                   18   Defendants”) covertly scraped three billion photographs of facial images from the
                   19
                        internet – including facial images of millions of American residents and then used
                   20
                   21   artificial intelligence algorithms to scan the face geometry of each individual depicted
                   22   in the photographs in order to harvest the individuals’ unique biometric identifiers1 and
                   23
                   24
                   25
                   26   1
                          As used herein, “biometric identifier” is any personal feature that is unique to an individual, including
                   27   fingerprints, iris scans, DNA and “face geometry,” among others.

                   28
                                                                              -2-
                                                                     CLASS ACTION COMPLAINT
                            Case 2:21-cv-04360 Document 1 Filed 05/25/21 Page 3 of 42 Page ID #:3




                    1   corresponding biometric information                2
                                                                               (collectively, “Biometrics”). Further, the

                    2   Clearview Defendants created a searchable biometric database (the “Biometric
                    3
                        Database”) that contained the above-described Biometrics and allowed users of the
                    4
                    5   Database to identify unknown individuals merely by uploading a photograph to the

                    6   database.
                    7
                                2.      The Clearview Defendants did not develop their technology out of a desire
                    8
                    9   for a safer society. Rather, they developed their technology to invade the privacy of the

                   10   American public for their own profit.
                   11
                                3.      While the Clearview Defendants have touted their actions and the
                   12
                   13   Biometric Database as being helpful to law enforcement and other government

                   14   agencies, the Clearview Defendants have made their Biometric Database available to
Attorneys at Law
 LOEVY & LOEVY




                   15
                        public and private entities and persons, alike. What the Clearview Defendants’
                   16
                   17   technology really offers is a massive surveillance state. Anyone utilizing the technology
                   18   could determine the identities of people as they walk down the street, attend a political
                   19
                        rally or enjoy time in public with their families. One of Clearview’s financial backers
                   20
                   21   has conceded that Clearview may be laying the groundwork for a “dystopian future.”
                   22           4.      Accordingly, Plaintiff, on behalf of herself and similarly situated
                   23
                        individuals, brings this action for damages and other legal and equitable remedies
                   24
                   25
                   26   2
                         As used, “biometric information” is any information captured, converted, stored, or shared based on a
                   27   person’s biometric identifier used to identify an individual.

                   28
                                                                            -3-
                                                                   CLASS ACTION COMPLAINT
                         Case 2:21-cv-04360 Document 1 Filed 05/25/21 Page 4 of 42 Page ID #:4




                    1   resulting from the actions of the Clearview Defendants, Macy’s and all other private

                    2   entities similarly situated to Macy’s, and the other Defendants for their unlawful
                    3
                        creation and/or use of the Biometric Database consisting of the Biometrics of millions
                    4
                    5   of American residents, including residents of California. As alleged below, Defendants’

                    6   conduct violated, and continues to violate, a number of state statutory and constitutional
                    7
                        rights, as well as common law rights, causing injury to Plaintiff and Plaintiff Class
                    8
                    9   Members.

                   10                                              PARTIES
                   11
                              5.     Plaintiff Andrea Vestrand is, and at relevant times has been, a resident of
                   12
                   13   California, residing in the Central District of California.

                   14         6.     Defendant Clearview AI, Inc. is a private, for-profit Delaware corporation,
Attorneys at Law
 LOEVY & LOEVY




                   15
                        headquartered in New York, New York (Defendant and its predecessors, hereinafter
                   16
                   17   “Clearview”). Clearview markets its technology throughout the United States,
                   18   including in California. Moreover, Clearview obtains the images that underlie its
                   19
                        technology from millions of internet-based platforms and websites, including, on
                   20
                   21   information and belief, based on the magnitude of platforms and websites involved,
                   22   platforms and websites of California companies or companies that operate servers in
                   23
                        California. Clearview’s business and unlawful practices extend nationwide, and it has
                   24
                   25   disclosed the Biometrics of unsuspecting individuals to its clients around the country.
                   26   Clearview continues to engage in this conduct to this day.
                   27
                   28
                                                                    -4-
                                                           CLASS ACTION COMPLAINT
                         Case 2:21-cv-04360 Document 1 Filed 05/25/21 Page 5 of 42 Page ID #:5




                    1         7.     Defendant Hoan Ton-That is a founder and the Chief Executive Officer of

                    2   Clearview and an architect of its illegal scheme, as alleged herein. Ton-That’s
                    3
                        responsibilities at Clearview included, and continue to include, managing technology
                    4
                    5   matters. At relevant times, Ton-That knew of, participated in, consented to, approved,

                    6   authorized and directed the wrongful acts alleged in this Consolidated Class Action
                    7
                        Complaint.
                    8
                    9         8.     Defendant Richard Schwartz is a founder and the President of Clearview

                   10   and an architect of its illegal scheme. Schwartz’s responsibilities at Clearview included,
                   11
                        and continue to include, managing sales. Schwartz knew of, participated in, consented
                   12
                   13   to, approved, authorized, and directed the wrongful acts alleged in this Consolidated

                   14   Class Action Complaint.
Attorneys at Law
 LOEVY & LOEVY




                   15
                              9.     At relevant times, Defendant Thomas Mulcaire was an attorney licensed
                   16
                   17   in California, Clearview’s General Counsel and the Vice President of Defendant Rocky
                   18   Mountain. Mulcaire provided Rocky Mountain’s sole customer with his personal
                   19
                        information in order to be paid directly for work performed by Rocky Mountain.
                   20
                   21         10.    Defendant Rocky Mountain Data Analytics LLC is a private, for-profit
                   22   New Mexico limited liability company with its principal place of business in New
                   23
                        Mexico. As alleged in more detail below, a unity of interest existed between Rocky
                   24
                   25   Mountain, on the one hand, and Ton-That, Schwartz and Mulcaire on the other that
                   26   caused the separate personalities of Rocky Mountain and Ton-That, Schwartz and
                   27
                   28
                                                                    -5-
                                                           CLASS ACTION COMPLAINT
                         Case 2:21-cv-04360 Document 1 Filed 05/25/21 Page 6 of 42 Page ID #:6




                    1   Mulcaire to no longer exist. Further, as alleged in more detail below, Clearview is

                    2   legally responsible for the actions and conduct of Rocky Mountain.
                    3
                              11.    Defendant Macy’s, Inc. is a Delaware corporation that does business
                    4
                    5   throughout California, with ninety-three department stores in the state.

                    6                                  JURISDICTION AND VENUE
                    7
                              12.    This Court has original jurisdiction over this controversy pursuant to 28
                    8
                    9   U.S.C. § 1332(d) because there are more than 100 Plaintiff Class Members and the
                   10   aggregate amount in controversy exceeds $5,000,000.00, exclusive of interest, fees, and
                   11
                        costs, and at least one member of each of the Plaintiff Classes is a citizen of a state
                   12
                   13   different from one of the Defendants.
                   14         13.    This Court has personal jurisdiction over the Clearview Defendants
Attorneys at Law
 LOEVY & LOEVY




                   15
                        because their contacts with California are directly related to the conduct alleged herein.
                   16
                   17   Among other things, the Clearview Defendants collected, obtained, distributed, and
                   18   profited from the biometric data, identities, likenesses, and photographs of Plaintiff and
                   19
                        Plaintiff Class Members, who are California residents, thereby invading their private
                   20
                   21   domains within the State of California. The Clearview Defendants engaged in their
                   22   conduct without obtaining consent from Plaintiff and Plaintiff Class Members, which
                   23
                        they would have obtained in California had they sought it. As alleged in more detail
                   24
                   25   below, at relevant times, a unity of interest existed between Clearview and its principals,
                   26   Ton-That and Schwartz, that caused the separate personalities of Clearview and those
                   27
                   28
                                                                    -6-
                                                           CLASS ACTION COMPLAINT
                         Case 2:21-cv-04360 Document 1 Filed 05/25/21 Page 7 of 42 Page ID #:7




                    1   principals to no longer exist. Moreover, adherence to the fiction of a separate corporate

                    2   existence would promote injustice and inequitable consequences.
                    3
                              14.    This Court has personal jurisdiction over Rocky Mountain because, as
                    4
                    5   alleged in more detail below, a unity of interest existed between Rocky Mountain, on

                    6   the one hand, and Ton-That, Schwartz and Mulcaire on the other that caused the
                    7
                        separate personalities of Rocky Mountain and Ton-That, Schwartz and Mulcaire to no
                    8
                    9   longer exist. As a result, Rocky Mountain had no corporate existence separate from that

                   10   of Clearview and, therefore, engaged in the same conduct with respect to California as
                   11
                        that alleged for the Clearview Defendants.
                   12
                   13         15.    This Court has personal jurisdiction over Mulcaire because he is a

                   14   California-licensed attorney who acted as Clearview’s General Counsel during the time
Attorneys at Law
 LOEVY & LOEVY




                   15
                        Clearview engaged in the unlawful conduct alleged herein. Moreover, Mulcaire was the
                   16
                   17   Vice President of Rocky Mountain, which as alleged in more detail below was a
                   18   corporate shell of Clearview. Mulcaire’s contacts with California were, thus, the same
                   19
                        as those of the Clearview Defendants.
                   20
                   21         16.    The Court has personal jurisdiction over Macy’s because its contacts with
                   22   California are directly related to the conduct alleged herein. At relevant times, Macy’s
                   23
                        operated ninety-three retail stores in California. On information and belief, Macy’s
                   24
                   25   obtained access to the Biometric Database and the Biometrics contained therein in order
                   26   to identify people whose images appeared in surveillance camera footage from Macy’s
                   27
                   28
                                                                   -7-
                                                          CLASS ACTION COMPLAINT
                         Case 2:21-cv-04360 Document 1 Filed 05/25/21 Page 8 of 42 Page ID #:8




                    1   retail stores, including its retail stores in California. Macy’s utilized the Biometric

                    2   Database over 6,000 times, each time uploading a probe image to the database to have
                    3
                        the database search the Biometrics contained therein, including the Biometrics of
                    4
                    5   millions of California residents, for a biometric match. On information and belief, based

                    6   on the magnitude of the number of searches, Macy’s uploaded one or more probe
                    7
                        images from surveillance cameras located in California.
                    8
                    9          17.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2)

                   10   because, as alleged above, a substantial part of the acts or omissions giving rise to
                   11
                        Plaintiff’s claims occurred in California. Alternatively, venue is proper pursuant to 28
                   12
                   13   U.S.C. § 1391(b)(3) because the Court has personal jurisdiction over Defendants.

                   14                                 FACTUAL ALLEGATIONS
Attorneys at Law
 LOEVY & LOEVY




                   15
                        Biometric Identifiers
                   16
                   17          18.      Every individual has unique features by which he or she can be identified
                   18   using a set of standard quantitative measurements, commonly referred to as “biometric
                   19
                        identifiers.”
                   20
                   21          19.      For example, the shape of and distance between tiny ridges on each
                   22   person’s finger are unique, so measures of those features can be used to identify a
                   23
                        specific individual as the person who made a fingerprint.
                   24
                   25
                   26
                   27
                   28
                                                                     -8-
                                                            CLASS ACTION COMPLAINT
                         Case 2:21-cv-04360 Document 1 Filed 05/25/21 Page 9 of 42 Page ID #:9




                    1         20.    Each person also has a unique facial geometry composed of, among other

                    2   measurements, distances between key facial landmarks and ratios between those
                    3
                        distances.
                    4
                    5         21.    Once a picture of a person’s face is scanned and its biometric

                    6   measurements are captured, computers can store that information and use it to identify
                    7
                        that individual any other time that person’s face appears on the internet, in a scanned
                    8
                    9   picture or in footage from any of the billions of cameras that are constantly monitoring

                   10   the public’s daily lives.
                   11
                              22.    Unlike fingerprints, facial biometrics are readily observable and, thus,
                   12
                   13   present a grave and immediate danger to privacy, individual autonomy, and liberty.

                   14   The Clearview Defendants’ Unlawful Biometric Database
Attorneys at Law
 LOEVY & LOEVY




                   15
                              23.    The Clearview Defendants have collected, captured and obtained
                   16
                   17   Biometrics from more than three billion images they covertly scraped from the internet
                   18   – including, on information and belief, the Biometrics of Plaintiff and Plaintiff Class
                   19
                        Members – which they have amassed into the searchable Biometric Database.
                   20
                   21         24.    Additionally, the Clearview Defendants have distributed, disseminated,
                   22   sold, traded, leased and otherwise profited from the Biometrics they unlawfully
                   23
                        collected, captured and obtained.
                   24
                   25         25.    To date, the Clearview Defendants have sold unfettered access to their vast
                   26   Biometric Database to more than 7,000 individuals from approximately 2,000 law
                   27
                   28
                                                                     -9-
                                                            CLASS ACTION COMPLAINT
                        Case 2:21-cv-04360 Document 1 Filed 05/25/21 Page 10 of 42 Page ID #:10




                    1   enforcement and government agencies, including the Chicago Police Department and

                    2   the Illinois Secretary of State.
                    3
                              26.    Moreover, the Clearview Defendants have sold unfettered access to the
                    4
                    5   Biometric Database to more than 200 private companies, including Macy’s and

                    6   Defendant Class Members. Those private entities in turn frequently queried the
                    7
                        Biometric Database for their own business purposes, including to identify particular
                    8
                    9   individuals appearing in photographs or videos in their possession. Each time one of

                   10   Clearview’s private clients queried the Biometric Database, the Clearview Defendants’
                   11
                        algorithms compared the facial geometry of the subject appearing in a chosen
                   12
                   13   photograph or video against the facial geometry of each of the hundreds of millions of

                   14   subjects appearing in the database, including the facial geometry of Plaintiff and
Attorneys at Law
 LOEVY & LOEVY




                   15
                        Plaintiff Class Members. Thus, by obtaining access to and querying the Biometric
                   16
                   17   Database, Macy’s and Defendant Class Members necessarily obtained, accessed and
                   18   used all of the Biometrics in that database, including the Biometrics of Plaintiff and
                   19
                        Plaintiff Class Members.
                   20
                   21         27.    At relevant times, the Clearview Defendants failed to store and protect
                   22   from disclosure the highly sensitive Biometrics in the Biometric Database: (a) using the
                   23
                        reasonable standard of care within Clearview’s industry; and (b) in a manner that was
                   24
                   25   the same or more protective than the manner in which the Clearview Defendants stored
                   26   and protected other confidential and sensitive information. Evidence of the Clearview
                   27
                   28
                                                                    - 10 -
                                                           CLASS ACTION COMPLAINT
                        Case 2:21-cv-04360 Document 1 Filed 05/25/21 Page 11 of 42 Page ID #:11




                    1   Defendants’ lax security practices includes the fact that Clearview’s electronic systems

                    2   were hacked on at least two occasions in 2020.
                    3
                              28.    According to public reports, in one instance, the hackers obtained
                    4
                    5   Clearview’s customer list. In the other instance, hackers obtained access to a

                    6   “misconfigured server” that exposed Clearview’s internal files, apps and source code
                    7
                        to anyone on the internet. The misconfigured server allowed anyone to run Clearview’s
                    8
                    9   software application and access the Biometric Database that contained the sensitive

                   10   Biometrics of millions of United States residents, including Plaintiff and Plaintiff Class
                   11
                        Members.
                   12
                   13   The Corporate Fictions

                   14         29.    At relevant times, a unity of interest existed between Clearview and its
Attorneys at Law
 LOEVY & LOEVY




                   15
                        principals, Ton-That and Schwartz, that caused the separate personalities of Clearview
                   16
                   17   and those principals to no longer exist. Moreover, adherence to the fiction of a separate
                   18   corporate existence would promote injustice and inequitable consequences.
                   19
                              30.    From Clearview’s inception, Ton-That and Schwartz undercapitalized
                   20
                   21   Clearview so that Clearview could not fulfill its obligations – namely, its legal
                   22   obligations. Ton-That’s and Schwartz’s undercapitalization was especially egregious
                   23
                        given that, as alleged herein, they built Clearview around an inherently unlawful
                   24
                   25   business model that exposed Clearview to substantial legal liability at all times. Ton-
                   26
                   27
                   28
                                                                    - 11 -
                                                           CLASS ACTION COMPLAINT
                        Case 2:21-cv-04360 Document 1 Filed 05/25/21 Page 12 of 42 Page ID #:12




                    1   That’s and Schwartz’s failure to adequately capitalize Clearview rendered, and

                    2   continues to render, Clearview a mere liability shield.
                    3
                              31.    Further, at relevant times, Clearview directed its customers to send
                    4
                    5   payments to Schwartz’s personal residence. Moreover, Schwartz paid for the servers

                    6   and other costs necessary to carry out Clearview’s unlawful scraping and biometric
                    7
                        scanning operations.
                    8
                    9         32.    Additionally, Ton-That and Schwartz treated Clearview’s Biometric

                   10   Database as their own and transferred “ownership” of it as they saw fit. In or about
                   11
                        September 2019, Rocky Mountain was organized and, shortly thereafter, contracted
                   12
                   13   with the Illinois Secretary of State to provide the Secretary of State with access to the

                   14   Biometric Database. Rocky Mountain represented that the Biometric Database was “its
Attorneys at Law
 LOEVY & LOEVY




                   15
                        proprietary technology” and that Rocky Mountain was the “sole manufacturer and
                   16
                   17   provider” of the Biometric Database. According to Rocky Mountain, “there is no other
                   18   company that offers this product [the Biometric Database] and set of capabilities.” On
                   19
                        information and belief, based on Ton-That’s and Schwartz’s leadership positions within
                   20
                   21   Clearview and the fact that they were responsible for the creation of the Biometric
                   22   Database, Ton-That and Schwartz authorized and were directly involved in the creation
                   23
                        of Rocky Mountain and responsible for allowing Rocky Mountain to sell access to the
                   24
                   25   Biometric Database.
                   26
                   27
                   28
                                                                   - 12 -
                                                          CLASS ACTION COMPLAINT
                        Case 2:21-cv-04360 Document 1 Filed 05/25/21 Page 13 of 42 Page ID #:13




                    1         33.    Notably, at relevant times, a unity of interest existed between Rocky

                    2   Mountain, on the one hand, and Ton-That, Schwartz and Mulcaire on the other that
                    3
                        caused the separate personalities of Rocky Mountain and Ton-That, Schwartz and
                    4
                    5   Mulcaire to no longer exist. Moreover, adherence to the fiction of a separate corporate

                    6   existence would promote injustice and inequitable consequences.
                    7
                              34.    Rocky Mountain was, in essence, a corporate shell that Ton-That and
                    8
                    9   Schwartz did not capitalize at all.

                   10         35.    Further, Ton-That, Schwartz and Mulcaire did not follow corporate
                   11
                        formalities with respect to Rocky Mountain. For instance, Rocky Mountain’s
                   12
                   13   salesperson, in actuality, was a Clearview employee. On information and belief, Ton-

                   14   That, Schwartz and Mulcaire authorized and directed that Clearview salesperson to
Attorneys at Law
 LOEVY & LOEVY




                   15
                        double as a Rocky Mountain salesperson, all the while knowing that the salesperson
                   16
                   17   would be paid for all of his work by Clearview. Further, on information and belief, Ton-
                   18   That and Schwartz authorized Mulcaire to provide his personal information to the
                   19
                        Illinois Secretary of State, knowing that by doing so the Illinois Secretary of State would
                   20
                   21   make direct payment to him, not Rocky Mountain. Mulcaire, an attorney, ultimately
                   22   provided his personal information to the Illinois Secretary of State, resulting in the
                   23
                        Illinois Secretary of State submitting a voucher to the Illinois Comptroller authorizing
                   24
                   25   payment to Mulcaire. The Illinois Comptroller ultimately issued a $5,000 payment to
                   26   Mulcaire.
                   27
                   28
                                                                       - 13 -
                                                              CLASS ACTION COMPLAINT
                        Case 2:21-cv-04360 Document 1 Filed 05/25/21 Page 14 of 42 Page ID #:14




                    1         36.    Based on the same facts alleged in the preceding paragraphs, Clearview,

                    2   itself, is also liable for the acts of Rocky Mountain because: (a) it was Rocky
                    3
                        Mountain’s parent; and (b) had control over and was involved in Rocky Mountain’s
                    4
                    5   misconduct. As alleged, Rocky Mountain’s misconduct can be traced to Clearview, its

                    6   parent, through the conduct of Ton-That, Schwartz and Mulcaire who were directly
                    7
                        responsible for Rocky Mountain’s activities. Rocky Mountain’s activities – which
                    8
                    9   including collecting, obtaining, distributing, disseminating, selling, leasing and

                   10   profiting from the Biometrics of Plaintiff and Plaintiff Class Members – resulted in
                   11
                        Rocky Mountain violating the privacy rights of millions of American residents,
                   12
                   13   including residents of California. At all times, the injuries caused by Rocky Mountain’s

                   14   conduct were foreseeable.
Attorneys at Law
 LOEVY & LOEVY




                   15
                        Allegations Related to Plaintiff and Plaintiff Class Members
                   16
                   17         37.    At relevant times, Plaintiff uploaded from California to various websites
                   18   on the internet photographs taken in California and containing images of her face. In
                   19
                        creating the Biometric Database, Clearview searched millions of websites on the
                   20
                   21   internet for image files. On information and belief, Plaintiff’s Biometrics are contained
                   22   in the Biometric Database.
                   23
                              38.    After scraping photographs from the internet, the Clearview Defendants,
                   24
                   25   singularly and/or in concert, performed facial geometric scans of the various faces in
                   26
                   27
                   28
                                                                   - 14 -
                                                          CLASS ACTION COMPLAINT
                        Case 2:21-cv-04360 Document 1 Filed 05/25/21 Page 15 of 42 Page ID #:15




                    1   the scraped photographs, including Plaintiff’s and Plaintiff Class Members’ faces, in

                    2   order to collect, capture and obtain the Biometrics from those faces.
                    3
                              39.     Additionally, the Clearview Defendants distributed and disseminated the
                    4
                    5   Biometrics of Plaintiff and Plaintiff Class Members to Rocky Mountain who, after

                    6   obtaining the Biometrics, then redistributed and disseminated them to the Illinois
                    7
                        Secretary of State.
                    8
                    9         40.     The Clearview Defendants also distributed and disseminated the

                   10   Biometrics of Plaintiff and Plaintiff Class Members to Macy’s and Defendant Class
                   11
                        Members who, as alleged above, purchased access to the Biometric Database and then
                   12
                   13   repeatedly obtained the Biometrics contained therein in connection with running

                   14   biometric searches.
Attorneys at Law
 LOEVY & LOEVY




                   15
                              41.     Clearview, Rocky Mountain, Ton-That, Schwartz and Mulcaire profited
                   16
                   17   from the Biometrics in the Biometric Database, including the Biometrics of Plaintiff
                   18   and Plaintiff Class Members, by selling, leasing and trading them to thousands of
                   19
                        governmental and private entities, as alleged herein.
                   20
                   21         42.     Macy’s and Defendant Class Members also profited from the Biometrics
                   22   in the Biometric Database, including the Biometrics of Plaintiff and Plaintiff Class
                   23
                        Members, by using those Biometrics to prevent losses and/or improve the customer’s
                   24
                   25   experience.
                   26
                   27
                   28
                                                                   - 15 -
                                                          CLASS ACTION COMPLAINT
                        Case 2:21-cv-04360 Document 1 Filed 05/25/21 Page 16 of 42 Page ID #:16




                    1         43.    Defendants: (a) never informed Plaintiff or Plaintiff Class Members in

                    2   writing or otherwise of the purpose for which they were collecting, capturing, obtaining,
                    3
                        purchasing, disclosing, redisclosing and disseminating the Biometrics of Plaintiff and
                    4
                    5   Plaintiff Class Members; and (b) never sought, nor received, a written release or other

                    6   consent from Plaintiff or Plaintiff Class Members or the respective authorized
                    7
                        representatives of Plaintiff or Plaintiff Class Members that allowed Defendants to
                    8
                    9   collect, capture, obtain, purchase, disclose, redisclose and disseminate the Biometrics

                   10   of Plaintiff and Plaintiff Class Members.
                   11
                              44.    Further, Plaintiff and Plaintiff Class Members never consented, agreed or
                   12
                   13   gave permission – written or otherwise – to Defendants for the collection or storage of

                   14   their unique Biometrics. Indeed, prior to the Biometric Database being publicized,
Attorneys at Law
 LOEVY & LOEVY




                   15
                        Plaintiff and Plaintiff Class Members had no idea Defendants were ever in possession
                   16
                   17   of their photographs.
                   18         45.    Likewise, Defendants never provided Plaintiff or Plaintiff Class Members
                   19
                        with an opportunity to prohibit or prevent the collection, storage, use or dissemination
                   20
                   21   of their unique Biometrics.
                   22   The Injuries to and Damages of Plaintiff and Plaintiff Class Members
                   23
                              46.    As alleged herein, as a result of Defendants’ unlawful conduct, Plaintiff
                   24
                   25   and Plaintiff Class Members have already sustained injuries and face many more
                   26   imminent and certainly impending injuries, which injuries they will continue to suffer.
                   27
                   28
                                                                   - 16 -
                                                          CLASS ACTION COMPLAINT
                            Case 2:21-cv-04360 Document 1 Filed 05/25/21 Page 17 of 42 Page ID #:17




                    1            47.    Defendants’ unlawful conduct has resulted in, among other things: (a)

                    2   Plaintiff’s and Plaintiff Class Members’ unique Biometrics being collected, captured,
                    3
                        obtained, purchased, disclosed, redisclosed and otherwise disseminated without the
                    4
                    5   requisite notice having been given and without the requisite releases or consents having

                    6   been obtained; and (b) Plaintiff and Plaintiff Class Members being deprived of control
                    7
                        over their Biometrics.
                    8
                    9            48.    To this day, Plaintiff and Plaintiff Class Members do not know which, or

                   10   how many, individuals or entities have received, obtained, purchased, received through
                   11
                        trade, accessed, stored, disclosed, redisclosed or otherwise made use of Plaintiff’s and
                   12
                   13   Plaintiff Class Members’ Biometrics, exposing them to the imminent and certainly

                   14   impending injuries of identity theft, fraud, stalking, surveillance, social engineering and
Attorneys at Law
 LOEVY & LOEVY




                   15
                        other invasions of privacy. 3
                   16
                   17            49.    As a result of Defendants’ misconduct, Plaintiff and Plaintiff Class
                   18   Members have no recourse for the fact that their biologically unique information has
                   19
                        been compromised. Moreover, Plaintiff and Plaintiff Class Members are likely to
                   20
                   21   withdraw from biometric-facilitated transactions and other facially-mediated electronic
                   22   participation.
                   23
                   24
                   25
                         Facial Recognition Tech: 10 Views on Risks and Rewards,
                   26
                        3



                        https://www.forbes.com/sites/forbestechcouncil/2018/04/03/facial-recognition-tech-10-views-on-risks-and-
                   27   rewards/#54d3e1716b3c (accessed on Mar. 15, 2021)

                   28
                                                                            - 17 -
                                                                   CLASS ACTION COMPLAINT
                        Case 2:21-cv-04360 Document 1 Filed 05/25/21 Page 18 of 42 Page ID #:18




                    1                                CLASS ACTION ALLEGATIONS

                    2         50.    Plaintiff brings this action pursuant to Federal Rule of Civil Procedure
                    3
                        23(b)(2)-(3) and 23(c)(4) on behalf of herself and the following classes:
                    4
                    5                a.     Nationwide Class: All individuals in the United States of America

                    6                       whose Biometrics were or are contained in the Biometric Database.
                    7
                                     b.     California Subclass: All individuals who reside or resided in the
                    8
                    9                       State of California whose Biometrics were or are contained in the

                   10                       Biometric Database.
                   11
                        The Nationwide Class and California Subclass are at times collectively referred to
                   12
                   13   hereinafter as the “Plaintiff Classes.”
                   14         51.    Excluded from the above-described Plaintiff Classes are: (a) Defendants;
Attorneys at Law
 LOEVY & LOEVY




                   15
                        (b) any parent, affiliate or subsidiary of any Defendant; (c) any entity in which any
                   16
                   17   Defendant has a controlling interest; (d) any of Defendants’ officers or directors; and
                   18   (e) any successor or assign of any Defendant. Also excluded are any judge or court
                   19
                        personnel assigned to this case and members of their immediate families.
                   20
                   21         52.    Additionally, on behalf of herself and the members of the Plaintiff Classes,
                   22   Plaintiff brings this action against a class of entities similarly situated to Macy’s
                   23
                        pursuant to Federal Rule of Civil Procedure 23(b)(2)-(3) and 23(c)(4), defined as
                   24
                   25   follows:
                   26
                   27
                   28
                                                                    - 18 -
                                                           CLASS ACTION COMPLAINT
                        Case 2:21-cv-04360 Document 1 Filed 05/25/21 Page 19 of 42 Page ID #:19




                    1                  Clearview Client Class: All non-governmental, private entities –

                    2                  including publicly-traded companies – who purchased access to, or
                    3
                                       otherwise obtained, the Biometric Database and then utilized the database
                    4
                    5                  to run biometric searches at a time when the Biometrics of Plaintiff and

                    6                  members of the Plaintiff Classes had already been captured, collected or
                    7
                                       obtained, and subsequently stored, by the Clearview Defendants.
                    8
                    9         53.      The Plaintiff Classes and the Clearview Client Class are at times

                   10   collectively referred to hereinafter as the “Classes”.
                   11
                              54.      Plaintiff reserves the right to amend or modify the class definitions with
                   12
                   13   greater specificity or division after having had an opportunity to conduct discovery.

                   14         55.      Numerosity: Members of each of the Classes are so numerous that their
Attorneys at Law
 LOEVY & LOEVY




                   15
                        individual joinder herein is impracticable. Upon information and belief, the members
                   16
                   17   of the Plaintiff Classes number in the millions, and the number of members of the
                   18   Clearview Client Class exceeds forty. The precise number of members of the Classes
                   19
                        and their identities are unknown to Plaintiff at this time but may be determined through
                   20
                   21   discovery and objective data. Members of the Classes may be notified of the pendency
                   22   of this action by mail, electronic mail, internet postings, social media and/or
                   23
                        publication.
                   24
                   25         56.      Commonality and predominance: Common questions of law and fact
                   26   exist as to all members of the Classes and predominate over questions affecting only
                   27
                   28
                                                                     - 19 -
                                                            CLASS ACTION COMPLAINT
                        Case 2:21-cv-04360 Document 1 Filed 05/25/21 Page 20 of 42 Page ID #:20




                    1   individual members. Common legal and factual questions include, but are not limited

                    2   to:
                    3
                                    a.    Whether Defendants engaged in the wrongful conduct alleged
                    4
                    5                     herein;

                    6               b.    Whether Defendants and members of the Clearview Client Class
                    7
                                          captured, collected, obtained, accessed, created, stored, used,
                    8
                    9                     commercialized, disseminated, disclosed or redisclosed the

                   10                     Biometrics of Plaintiff and members of the Plaintiff Classes ;
                   11
                                    c.    Whether the actions of Defendants and members of the Clearview
                   12
                   13                     Client Class violated state statutory, federal statutory and common

                   14                     law;
Attorneys at Law
 LOEVY & LOEVY




                   15
                                    d.    Whether Defendants and members of the Clearview Client Class
                   16
                   17                     properly informed Plaintiff and members of the Plaintiff Classes
                   18                     that they were collecting, capturing, obtaining, creating, accessing,
                   19
                                          storing, using, commercializing, disseminating, disclosing and
                   20
                   21                     redisclosing their Biometrics;
                   22               e.    Whether Defendants and members of the Clearview Client Class
                   23
                                          obtained signed written releases or any other form or consent from
                   24
                   25                     Plaintiff or members of the Plaintiff Classes to engage in the
                   26                     practices alleged herein;
                   27
                   28
                                                                  - 20 -
                                                         CLASS ACTION COMPLAINT
                        Case 2:21-cv-04360 Document 1 Filed 05/25/21 Page 21 of 42 Page ID #:21




                    1              f.    Whether Defendants and members of the Clearview Client Class

                    2                    used the Biometrics of Plaintiff and members of the Plaintiff Classes
                    3
                                         to identify them;
                    4
                    5              g.    Whether Defendants and members of the Clearview Client Class

                    6                    acted negligently, recklessly or intentionally in, directly or
                    7
                                         indirectly, scraping individuals’ photographs from the internet
                    8
                    9                    and/or using them to identify individuals based upon facial

                   10                    geometry;
                   11
                                   h.    Whether Defendants and members of the Clearview Client Class
                   12
                   13                    should be enjoined from continuing their practices;

                   14              i.    Whether Defendants and members of the Clearview Client Class
Attorneys at Law
 LOEVY & LOEVY




                   15
                                         failed to provide notice that they were, directly or indirectly,
                   16
                   17                    scraping individuals’ photographs from the internet and/or using
                   18                    them to identify individuals based upon facial geometry;
                   19
                                   j.    Whether Defendants and members of the Clearview Client Class
                   20
                   21                    failed to provide notice that they were collecting, capturing,
                   22                    obtaining, accessing, using, storing and disseminating individuals’
                   23
                                         images, facial geometry and Biometrics;
                   24
                   25
                   26
                   27
                   28
                                                                - 21 -
                                                       CLASS ACTION COMPLAINT
                        Case 2:21-cv-04360 Document 1 Filed 05/25/21 Page 22 of 42 Page ID #:22




                    1                k.     Whether Defendants and members of the Clearview Client Class

                    2                       provided any mechanism for members of the Plaintiff Classes to
                    3
                                            consent to their practices;
                    4
                    5                l.     Whether Macy’s and members of the Clearview Client Class

                    6                       purchased or otherwise obtained access to the Biometric Database;
                    7
                                            and
                    8
                    9                m.     Whether Macy’s and members of the Clearview Client Class

                   10                       collected, purchased, received through trade or otherwise obtained
                   11
                                            the Biometrics of Plaintiff and members of the Plaintiff Classes.
                   12
                   13         57.    Typicality: Plaintiff’s claims are typical of the claims of members of the

                   14   Plaintiff Classes because Plaintiff and all members of the proposed Plaintiff Classes
Attorneys at Law
 LOEVY & LOEVY




                   15
                        have suffered similar injuries as a result of the same practices alleged herein. Plaintiff
                   16
                   17   has no interests to advance adverse to the interests of the other members of the proposed
                   18   Plaintiff Classes. Similarly, the defenses of Macy’s are typical of the defenses of
                   19
                        members of the Clearview Client Class because Macy’s and all members of the
                   20
                   21   proposed Clearview Client Class have engaged in similar conduct and injured Plaintiff
                   22   and members of the Plaintiff Classes in similar ways. Plaintiff is unaware of any
                   23
                        interests of Macy’s that are adverse to the interests of the other members of the Proposed
                   24
                   25   Clearview Client Class.
                   26
                   27
                   28
                                                                    - 22 -
                                                           CLASS ACTION COMPLAINT
                        Case 2:21-cv-04360 Document 1 Filed 05/25/21 Page 23 of 42 Page ID #:23




                    1         58.    Adequacy: Plaintiff is an adequate representative of the Plaintiff Classes

                    2   because her interests do not conflict with the interests of the members he seeks to
                    3
                        represent, he has retained competent counsel experienced in prosecuting class actions,
                    4
                    5   and he intends to prosecute this action vigorously. The interests of the members of the

                    6   Plaintiff Classes will be fairly and adequately protected by Plaintiff and her counsel.
                    7
                        Similarly, Macy’s is an adequate representative of the Clearview Client Class because
                    8
                    9   its interests do not conflict with the interests of the members of the Clearview Client

                   10   Class. Further, Plaintiff anticipates that Macy’s will retain competent and experienced
                   11
                        counsel who will defend this action vigorously. The interests of the members of the
                   12
                   13   Clearview Client Class will be fairy and adequately protected by Macy’s and its

                   14   counsel.
Attorneys at Law
 LOEVY & LOEVY




                   15
                              59.    Superiority: The class mechanism is superior to other available means for
                   16
                   17   the fair and efficient adjudication of the claims and defenses of the members of the
                   18   Plaintiff Classes and the Clearview Client Class. Each individual member of the
                   19
                        Plaintiff Classes may lack the resources to undergo the burden and expense of
                   20
                   21   individual prosecution of the complex and extensive litigation necessary to establish
                   22   Defendants’ and the Clearview Client Class’s liability. Further, individualized litigation
                   23
                        increases the delay and expense to all parties and multiplies the burden on the judicial
                   24
                   25   system presented by the complex legal and factual issues of this case. Individualized
                   26   litigation also presents a potential for inconsistent or contradictory judgments. In
                   27
                   28
                                                                    - 23 -
                                                           CLASS ACTION COMPLAINT
                        Case 2:21-cv-04360 Document 1 Filed 05/25/21 Page 24 of 42 Page ID #:24




                    1   contrast, the class action device presents far fewer management difficulties and

                    2   provides the benefits of a single adjudication, economy of scale and comprehensive
                    3
                        supervision by a single court on the issue of the liability of Defendants and members of
                    4
                    5   the Clearview Client Class. Class treatment of the liability issues will ensure that all

                    6   claims and claimants are before this Court for consistent adjudication of the liability
                    7
                        issues.
                    8
                    9         60.    In the alternative, the proposed classes may be certified because:

                   10                a.    The prosecution and defense of separate actions by each individual
                   11
                                           member of the proposed Classes would create a risk of inconsistent
                   12
                   13                      adjudications, which could establish incompatible standards of

                   14                      conduct for Defendants;
Attorneys at Law
 LOEVY & LOEVY




                   15
                                     b.    The prosecution and defense of individual actions could result in
                   16
                   17                      adjudications that as a practical matter would be dispositive of the
                   18                      interests of non-party Class Members or which would substantially
                   19
                                           impair their ability to protect their interests; and
                   20
                   21                c.    Defendants acted or refused to act on grounds generally applicable
                   22                      to the proposed Classes, thereby making final and injunctive relief
                   23
                                           appropriate with respect to members of the proposed Classes.
                   24
                   25
                   26
                   27
                   28
                                                                   - 24 -
                                                          CLASS ACTION COMPLAINT
                        Case 2:21-cv-04360 Document 1 Filed 05/25/21 Page 25 of 42 Page ID #:25




                    1         61.    Pursuant to Rule 23(c)(4), particular issues are appropriate for certification

                    2   – namely the issues described in paragraph 56 above, because resolution of such issues
                    3
                        would advance the disposition of the matter and the parties’ interests therein.
                    4
                    5                                     COUNT ONE
                                 VIOLATION OF CAL. BUS. & PROF. CODE § 17200, et seq.
                    6      (By Plaintiff, on Behalf of Herself and Members of the California Subclass,
                    7           Against Defendants and Members of the Clearview Client Class)

                    8         62.    Plaintiff Vestrand restates and realleges paragraphs 1 through 61 of this
                    9
                        Class Action Complaint as though fully set forth herein.
                   10
                   11         63.    California’s Unfair Competition Law (the “UCL”) prohibits any

                   12   “unlawful, unfair or fraudulent business act or practice and unfair, deceptive, untrue or
                   13
                        misleading advertising.” Cal. Bus. & Prof. Code § 17200.
                   14
Attorneys at Law
 LOEVY & LOEVY




                   15         64.    Defendants engaged in unlawful and unfair business acts and practices

                   16   within the meaning of the UCL.
                   17
                              65.    Defendants have engaged in the following unlawful and unfair business
                   18
                   19   acts and practices:
                   20                a.       Failing to comply with § 1798.100(b) of the California Consumer
                   21
                                              Privacy Act (“CCPA”), as alleged herein;
                   22
                   23                b.       Commercial Misappropriation under Cal. Civ. Code § 3344(a), as
                   24                         alleged below;
                   25
                   26
                   27
                   28
                                                                     - 25 -
                                                            CLASS ACTION COMPLAINT
                        Case 2:21-cv-04360 Document 1 Filed 05/25/21 Page 26 of 42 Page ID #:26




                    1                c.    Invasion of privacy under the California Constitution, Art. I, § 1, as

                    2                      alleged below;
                    3
                                     d.    Violation of California’s common law right of publicity, as alleged
                    4
                    5                      below;

                    6                e.    Failing to provide adequate data security of the data they have
                    7
                                           collected, as alleged above; and
                    8
                    9                f.    Omitting, suppressing and concealing that they did not comply with

                   10                      common law and statutory duties pertaining to the personal
                   11
                                           information of Plaintiff and members of the California Subclass,
                   12
                   13                      including duties imposed by California Constitution, Art. I, § I; the

                   14                      CCPA, Cal. Civ. Code § 1798.100(b); and Cal. Civ. Code § 3344(a).
Attorneys at Law
 LOEVY & LOEVY




                   15
                              66.    With respect to Defendants’ violations of the CCPA, pursuant to Cal. Civ.
                   16
                   17   Code § 1798.100(b), a business: (a) “that collects a consumer’s personal information
                   18   shall, at or before the point of collection, inform customers as to the categories of
                   19
                        personal information to be collected and the purposes for which the categories of
                   20
                   21   personal information shall be used”; and (b) “shall not collect additional categories of
                   22   personal information or use personal information collected for additional purposes
                   23
                        without providing the consumer with notice consistent with this section.” Cal. Civ.
                   24
                   25   Code § 1798.100(b).
                   26
                   27
                   28
                                                                   - 26 -
                                                          CLASS ACTION COMPLAINT
                        Case 2:21-cv-04360 Document 1 Filed 05/25/21 Page 27 of 42 Page ID #:27




                    1         67.      Section 1798.140(o)(1) defines “personal information” as “information

                    2   that identifies, relates to, describes, is reasonably capable of being associated with, or
                    3
                        could reasonably be linked, directly or indirectly, with a particular consumer or
                    4
                    5   household.” Cal. Civ. Code § 1798.140(o)(1). Personal information includes, but is not

                    6   limited to, “[b]iometric information.” Cal. Civ. Code § 1798.140(o)(1)(E). “‘Biometric
                    7
                        information’ means an individual’s physiological, biological, or behavioral
                    8
                    9   characteristics . . . that can be used, singly or in combination with each other or with

                   10   other identifying data, to establish individual identity.” Cal. Civ. Code § 1798.140(b).
                   11
                        “‘Biometric information’ includes, but is not limited to, imagery of the . . . face . . .
                   12
                   13   from which an identifier template, such as a faceprint . . . can be extracted . . . .” Id.

                   14         68.      Plaintiff and members of the California Subclass are consumers under the
Attorneys at Law
 LOEVY & LOEVY




                   15
                        CCPA. See Cal. Civ. Code § 1798.140(g).
                   16
                   17         69.      Defendants Clearview, Rocky Mountain and Macy’s and members of the
                   18   Clearview Client Class are businesses under           the CCPA. See Cal. Civ. Code §
                   19
                        1798.140(c).
                   20
                   21         70.      As alleged herein, in violation of the CCPA, Defendants Clearview, Rocky
                   22   Mountain and Macy’s and members of the Clearview Client Class collected the
                   23
                        personal information of Plaintiff and members of the California Subclass but failed to
                   24
                   25   provide Plaintiff and members of the California Subclass with the information required
                   26   by the CCPA, namely Clearview, Rocky Mountain, Macy’s and members of the
                   27
                   28
                                                                     - 27 -
                                                            CLASS ACTION COMPLAINT
                        Case 2:21-cv-04360 Document 1 Filed 05/25/21 Page 28 of 42 Page ID #:28




                    1   Clearview Client Class failed to accurately inform Plaintiff and members of the

                    2   California Subclass as to the categories of personal information to be collected and the
                    3
                        purposes for which the categories of personal information were to be used.
                    4
                    5         71.    As alleged herein, Defendants Clearview, Rocky Mountain and Macy’s

                    6   and members of the Clearview Client Class further violated the CCPA by using the
                    7
                        personal information they collected from Plaintiff and members of the California
                    8
                    9   Subclass for undisclosed purposes without providing the requisite notice.

                   10         72.    The above-described conduct of Defendants and members of the
                   11
                        Clearview Client Class constituted unfair practices in violation of the UCL because the
                   12
                   13   practices and acts: (a) were immoral, unethical, oppressive, unscrupulous and

                   14   substantially injurious to Plaintiff and members of the California Subclass; and (b)
Attorneys at Law
 LOEVY & LOEVY




                   15
                        violated established public policy. These acts caused substantial injury to Plaintiff and
                   16
                   17   members of the California Subclass; this substantial injury outweighed any benefits to
                   18   competition or the purpose of such conduct, and there were reasonably available
                   19
                        alternatives to further the legitimate business interests of Defendants and members of
                   20
                   21   the Clearview Client Class.
                   22         73.    As a result of the UCL violations by Defendants and members of the
                   23
                        Clearview Client Class, Plaintiff and members of the California Subclass have suffered
                   24
                   25   an injury-in-fact and have lost money and property. Plaintiff and members of the
                   26
                   27
                   28
                                                                   - 28 -
                                                          CLASS ACTION COMPLAINT
                        Case 2:21-cv-04360 Document 1 Filed 05/25/21 Page 29 of 42 Page ID #:29




                    1   California Subclass are entitled to restitution and disgorgement, declaratory and other

                    2   equitable relief.
                    3
                              74.    Moreover, Plaintiff and members of the California Subclass are entitled to
                    4
                    5   injunctive relief. Unless and until enjoined and restrained by order of this Court, the

                    6   wrongful conduct of Defendants and members of the Clearview Client Class will
                    7
                        continue to cause great and irreparable injury to Plaintiff and members of the California
                    8
                    9   Subclass in that Defendants, members of the Clearview Client Class and others can

                   10   continue to use the unlawfully obtained personal information to the detriment of
                   11
                        Plaintiff and members of the California Subclass. Plaintiff and members of the
                   12
                   13   California Subclass have no adequate remedy at law for the injuries in that a judgment

                   14   for monetary damages will not end the alleged invasion of privacy.
Attorneys at Law
 LOEVY & LOEVY




                   15
                                                          COUNT TWO
                   16                    VIOLATION OF CAL. CIV. CODE § 3344(A) –
                   17                        COMMERCIAL MISAPPROPRIATION
                           (By Plaintiff, on Behalf of Herself and Members of the California Subclass,
                   18              Against Defendants and Members of the Clearview Client Class)
                   19
                              75.    Plaintiff restates and realleges paragraphs 1 through 61 of this Class Action
                   20
                   21   Complaint as though fully set forth herein.
                   22         76.    California Civil Code § 3344(a) makes it unlawful for any person to
                   23
                        knowingly “use another’s . . . photograph [] or likeness, in any manner . . . without such
                   24
                   25   person’s prior consent . . . .” Cal. Civ. Code § 3344(a). Any person who violates §
                   26   3344(a) is liable to the injured party “in an amount equal to the greater of seven hundred
                   27
                   28
                                                                    - 29 -
                                                           CLASS ACTION COMPLAINT
                        Case 2:21-cv-04360 Document 1 Filed 05/25/21 Page 30 of 42 Page ID #:30




                    1   fifty dollars ($750) or the actual damages suffered by him or her as a result of the

                    2   unauthorized use, and any profits from the unauthorized use that are attributable to the
                    3
                        use and are not taken into account in computing actual damages.” Id.
                    4
                    5         77.    As alleged above, Plaintiff and members of the California Subclass posted

                    6   images of their faces on the internet.
                    7
                              78.    In violation of § 3344(a), Defendants and members of the Clearview Client
                    8
                    9   Class knowingly used photographs and the likenesses of Plaintiff and members of the

                   10   California Subclass without obtaining their prior consent. Specifically, without
                   11
                        providing notice to Plaintiff or members of the California Subclass, Defendants and
                   12
                   13   members of the Clearview Client Class scraped the photographs of Plaintiff and

                   14   members of the California Subclass from the internet, amassed the Biometric Database
Attorneys at Law
 LOEVY & LOEVY




                   15
                        and/or used the Biometric Database for commercial gain.
                   16
                   17         79.    The use photographs and the likenesses of Plaintiff and members of the
                   18   California Subclass by Defendants and members of the Clearview Client Class did not
                   19
                        have any connection with the news, public affairs, sports broadcast or account, or any
                   20
                   21   political campaign.
                   22         80.    In addition to the above-alleged bases for individual liability against
                   23
                        Defendants Ton-That, Schwartz and Mulcaire, Defendants Ton-That, Schwartz and
                   24
                   25   Mulcaire are personally liable for the intentionally tortious conduct alleged herein
                   26
                   27
                   28
                                                                    - 30 -
                                                           CLASS ACTION COMPLAINT
                        Case 2:21-cv-04360 Document 1 Filed 05/25/21 Page 31 of 42 Page ID #:31




                    1   because they participated in that conduct, consented to it, directed it, authorized it and

                    2   failed to preclude or otherwise prohibit it.
                    3
                              81.    As a result of the conduct of Defendants and members of the Clearview
                    4
                    5   Client Class, Plaintiff and members of the California Subclass have been harmed and

                    6   are entitled to their actual or statutory damages. Plaintiff and members of the California
                    7
                        Subclass are also entitled to recover their costs and reasonable attorneys’ fees pursuant
                    8
                    9   to Cal. Civ. Code § 3344(a).

                   10                                   COUNT THREE
                   11    VIOLATION OF CALIFORNIA COMMON LAW – RIGHT OF PUBLICITY
                          (By Plaintiff, on Behalf of Herself and Members of the California Subclass,
                   12          Against Defendants and Members of the Clearview Client Class)
                   13
                              82.    Plaintiff restates and realleges paragraphs 1 through 61 of this Class Action
                   14
Attorneys at Law
 LOEVY & LOEVY




                   15   Complaint as though fully set forth herein.

                   16         83.    California’s common law right of publicity protects persons from
                   17
                        unauthorized use of a person’s identity by another for commercial gain.
                   18
                   19         84.    As alleged above, for commercial gain, Defendants and members of the
                   20   Clearview Client Class knowingly used the identities, photographs and likenesses of
                   21
                        Plaintiff and members of the California Subclass without authorization. Specifically,
                   22
                   23   without authorization, Defendants and members of the Clearview Client Class scraped
                   24   the photographs of Plaintiff and members of the California Subclass from the internet,
                   25
                        amassed the Biometric Database consisting of the Biometrics of Plaintiff and members
                   26
                   27
                   28
                                                                    - 31 -
                                                           CLASS ACTION COMPLAINT
                        Case 2:21-cv-04360 Document 1 Filed 05/25/21 Page 32 of 42 Page ID #:32




                    1   of the California Subclass, among others, and/or used the Biometric Database for

                    2   commercial gain or to otherwise benefit themselves.
                    3
                              85.     The unlawful conduct of Defendants and members of the Clearview Client
                    4
                    5   Class harmed Plaintiff and members of the California Subclass. Indeed, at no time has

                    6   any Defendant or member of the Clearview Client Class compensated Plaintiff or
                    7
                        members of the California Subclass for the use of their identities, photographs and
                    8
                    9   likenesses.

                   10         86.     Use of the identities, photographs and likenesses of Plaintiff and members
                   11
                        of the California Subclass was directly connected to the commercial activity of
                   12
                   13   Defendants and members of the Clearview Client Class.

                   14         87.     The actions of Defendants and members of the Clearview Client Class
Attorneys at Law
 LOEVY & LOEVY




                   15
                        were a substantial factor in causing harm to Plaintiff and members of the California
                   16
                   17   Subclass.
                   18         88.     As a direct and proximate result of the misconduct of Defendants and
                   19
                        members of the Clearview Client Class, Plaintiff and members of the California
                   20
                   21   Subclass have suffered damage and are entitled to monetary damages in an amount to
                   22   be determined at trial. Plaintiff and members of the California Subclass also seek
                   23
                        injunctive relief and such other equitable or declaratory relief as may be appropriate.
                   24
                   25
                   26
                   27
                   28
                                                                    - 32 -
                                                           CLASS ACTION COMPLAINT
                        Case 2:21-cv-04360 Document 1 Filed 05/25/21 Page 33 of 42 Page ID #:33




                    1                                     COUNT FOUR
                                  CALIFORNIA CONSTITUTIONAL RIGHT TO PRIVACY
                    2      (By Plaintiff, on Behalf of Herself and Members of the California Subclass,
                    3           Against Defendants and Members of the Clearview Client Class)

                    4         89.    Plaintiff restates and realleges paragraphs 1 through 61 of this Class Action
                    5
                        Complaint as though fully set forth herein.
                    6
                    7         90.    Plaintiff and members of the California Subclass had a reasonable

                    8   expectation of privacy to their highly sensitive Biometrics and were entitled to
                    9
                        protection of that sensitive information against the collection, obtainment, use and
                   10
                   11   disclosure thereof by and to unauthorized parties. As such, Plaintiff and members of the

                   12   California Subclass possessed a legally protected privacy interest. That privacy interest
                   13
                        is reflected in several laws, including, as alleged above, the CCPA, California Civil
                   14
Attorneys at Law
 LOEVY & LOEVY




                   15   Code § 3344(a) and California’s common law right of publicity.

                   16         91.    Defendants and members of the Clearview Client Class intentionally and
                   17
                        maliciously intruded upon the privacy rights of Plaintiff and members of the California
                   18
                   19   Subclass by surreptitiously harvesting their highly sensitive Biometrics, amassing them
                   20   into the Biometric Database, widely distributing and disseminating the Biometrics
                   21
                        and/or using the Biometrics to learn personal information about, and the identities of,
                   22
                   23   Plaintiff and members of the California Subclass. The intrusion upon the privacy rights
                   24   of Plaintiff and members of the California Subclass by Defendants and members of the
                   25
                        Clearview Client Class occurred in a manner highly offensive to a reasonable person,
                   26
                   27
                   28
                                                                   - 33 -
                                                          CLASS ACTION COMPLAINT
                        Case 2:21-cv-04360 Document 1 Filed 05/25/21 Page 34 of 42 Page ID #:34




                    1   as a reasonable person would not expect an unknown and unauthorized party to harvest

                    2   and use his or her Biometrics in the manner described herein.
                    3
                              92.   Moreover, as alleged above, the intrusion upon the privacy rights of
                    4
                    5   Plaintiff and members of the California Subclass by Defendants and members of the

                    6   Clearview Client Class was so serious as to constitute an egregious breach of social
                    7
                        norms such that the breach was highly offensive.
                    8
                    9         93.   As a direct and proximate result of the unlawful invasion of the privacy of

                   10   Plaintiff and members of the California Subclass by Defendants and members of the
                   11
                        Clearview Client Class, the personal information of Plaintiff and members of the
                   12
                   13   California Subclass has been disclosed to Defendants, members of the Clearview Client

                   14   Class and countless others, and their reasonable expectations of privacy have been
Attorneys at Law
 LOEVY & LOEVY




                   15
                        intruded upon and frustrated.
                   16
                   17         94.   Plaintiff and members of the California Subclass have suffered injuries as
                   18   a result of the conduct alleged herein, and they are entitled to appropriate relief,
                   19
                        including compensatory and punitive damages.
                   20
                   21         95.   Moreover, unless and until enjoined and restrained by order of this Court,
                   22   wrongful conduct alleged herein will continue to cause great and irreparable injury to
                   23
                        Plaintiff and members of the California Subclass in that Defendants, members of the
                   24
                   25   Clearview Client Class and others can continue to use the unlawfully obtained personal
                   26   information to the detriment of Plaintiff and members of the California Subclass.
                   27
                   28
                                                                  - 34 -
                                                         CLASS ACTION COMPLAINT
                        Case 2:21-cv-04360 Document 1 Filed 05/25/21 Page 35 of 42 Page ID #:35




                    1   Plaintiff and members of the California Subclass have no adequate remedy at law for

                    2   the injuries in that a judgment for monetary damages will not end the invasion of their
                    3
                        privacy or require Defendants or members of the Clearview Client Class to delete the
                    4
                    5   personal information in their possession, custody and control or to retrieve that

                    6   information from the unauthorized entities to which it was disclosed.
                    7
                                                          COUNT FIVE
                    8                               UNJUST ENRICHMENT
                    9   (By Plaintiff, on Behalf of Herself and Members of the Plaintiff Classes, Against
                                    Defendants and Members of the Clearview Client Class)
                   10
                   11         96.    Plaintiff restates and realleges all paragraphs of this Class Action

                   12   Complaint as though fully set forth herein.
                   13
                              97.    To the detriment of Plaintiff and members of the Plaintiff Classes,
                   14
Attorneys at Law
 LOEVY & LOEVY




                   15   Defendants and members of the Clearview Client Class have been, and continue to be,

                   16   unjustly enriched as a result of their wrongful conduct, as alleged herein.
                   17
                              98.    Plaintiff and members of the Plaintiff Classes conferred a benefit on
                   18
                   19   Defendants and members of the Clearview Client Class in that, without authorization
                   20   and through inequitable means, Defendants and members of the Clearview Client Class:
                   21
                        (a) covertly scraped photographs of Plaintiff and members of the Plaintiff Classes from
                   22
                   23   the internet; (b) collected, captured, purchased, received through trade and otherwise
                   24   obtained and used the Biometrics of Plaintiff and members of the Plaintiff Classes; (c)
                   25
                        amassed a Biometric Database containing those Biometrics; (d) distributed,
                   26
                   27
                   28
                                                                   - 35 -
                                                          CLASS ACTION COMPLAINT
                        Case 2:21-cv-04360 Document 1 Filed 05/25/21 Page 36 of 42 Page ID #:36




                    1   redistributed and disseminated the Biometric Database; and/or (e) sold, traded, leased

                    2   and otherwise profited from the Biometric Database and Biometrics. Defendants and
                    3
                        members of the Clearview Client Class did not compensate Plaintiff and members of
                    4
                    5   the Plaintiff Classes for the benefit received from the above-described conduct.

                    6          99.   Defendants and members of the Clearview Client Class appreciated,
                    7
                        accepted and retained the benefit bestowed upon them under inequitable and unjust
                    8
                    9   circumstances arising from their conduct toward Plaintiff and members of the Plaintiff

                   10   Classes, as alleged herein.
                   11
                               100. Plaintiff and members of the Plaintiff Classes have no adequate remedy at
                   12
                   13   law.

                   14          101. Under the circumstances, it would be unjust and unfair for Defendants and
Attorneys at Law
 LOEVY & LOEVY




                   15
                        members of the Clearview Client Class to be permitted to retain any of the benefits
                   16
                   17   obtained from Plaintiff and members of the Plaintiff Classes.
                   18          102. Under the principles of equity and good conscience, Defendants and
                   19
                        members of the Clearview Client Class should not be permitted to retain the
                   20
                   21   photographs, biometric identifiers and information belonging to Plaintiff and members
                   22   of the Plaintiff Classes because Defendants and members of the Clearview Client Class
                   23
                        unlawfully obtained that information.
                   24
                   25          103. Defendants and members of the Clearview Client Class should be
                   26   compelled to disgorge into a common fund or constructive trust, for the benefit of
                   27
                   28
                                                                   - 36 -
                                                          CLASS ACTION COMPLAINT
                        Case 2:21-cv-04360 Document 1 Filed 05/25/21 Page 37 of 42 Page ID #:37




                    1   Plaintiff and members of the Plaintiff Classes, proceeds that they unjustly received from

                    2   the sale, lease, trade, distribution, dissemination and use of the personal information of
                    3
                        Plaintiff and members of the Plaintiff Classes.
                    4
                    5                                      COUNT SIX
                                DECLARATORY JUDGMENT ACT, 28 U.S.C. § 2201, et seq.
                    6   (By Plaintiff, on Behalf of Herself and Members of the Plaintiff Classes, Against
                    7               Defendants and Members of the Clearview Client Class)

                    8         104. Plaintiff restates and realleges all paragraphs of this Class Action
                    9
                        Complaint as though fully set forth herein.
                   10
                   11         105. Under the Declaratory Judgment Act, 28 U.S.C. § 2201, et seq., this Court

                   12   is authorized to enter a judgment declaring the rights and legal relations of the parties
                   13
                        and grant further necessary relief. Further, the Court has broad authority to restrain acts,
                   14
Attorneys at Law
 LOEVY & LOEVY




                   15   such as here, that are tortious and that violate the terms of the statutes described in this

                   16   Class Action Complaint.
                   17
                              106. An actual controversy has arisen in the wake of the unlawful collection,
                   18
                   19   obtainment, purchase, trade, disclosure, dissemination, sale and/or misuse by
                   20   Defendants and members of the Clearview Client Class of the photographs and
                   21
                        Biometrics of Plaintiff and members of the Plaintiff Classes without their consent, as
                   22
                   23   alleged herein, in violation of the common law and statutory duties of Defendants and
                   24   Members of the Clearview Client Class.
                   25
                   26
                   27
                   28
                                                                     - 37 -
                                                            CLASS ACTION COMPLAINT
                        Case 2:21-cv-04360 Document 1 Filed 05/25/21 Page 38 of 42 Page ID #:38




                    1         107. Plaintiff and members of the Plaintiff Classes continue to suffer injury and

                    2   damages, as described herein, as Defendants and members of the Clearview Client
                    3
                        Class continue to collect, obtain, purchase, trade, disclose, sell and/or misuse the
                    4
                    5   photographs and Biometrics of Plaintiff and members of the Plaintiff Classes.

                    6         108. Pursuant to its authority under the Declaratory Judgment Act, this Court
                    7
                        should enter a judgment declaring, among other things, the following:
                    8
                    9               a.     Defendants and members of the Clearview Client Class continue to

                   10                      owe a legal duty to not collect, obtain, purchase, trade, disclose, sell
                   11
                                           or otherwise misuse the photographs and Biometrics of Plaintiff and
                   12
                   13                      members of the Plaintiff Classes under, inter alia, the statutory

                   14                      provisions described in this Consolidated Class Action Complaint
Attorneys at Law
 LOEVY & LOEVY




                   15
                                           and the common law;
                   16
                   17               b.     Defendants and members of the Clearview Client Class continue to
                   18                      breach their legal duties to Plaintiff and members of the Classes by
                   19
                                           continuing to collect, obtain, purchase, trade, disclose, sell and
                   20
                   21                      otherwise misuse the photographs and Biometrics of Plaintiff and
                   22                      members of the Plaintiff Classes; and
                   23
                                    c.     The ongoing breaches by Defendants and members of the Clearview
                   24
                   25                      Client Class of their legal duties continue to cause harm to Plaintiff
                   26                      and members of the Plaintiff Classes.
                   27
                   28
                                                                   - 38 -
                                                          CLASS ACTION COMPLAINT
                        Case 2:21-cv-04360 Document 1 Filed 05/25/21 Page 39 of 42 Page ID #:39




                    1         109. The Court should also issue corresponding injunctive relief, including, but

                    2   not limited to: (a) enjoining Defendants and members of the Clearview Client Class
                    3
                        from engaging in the unlawful conduct alleged in this claim; (b) requiring Defendants
                    4
                    5   and members of the Clearview Client Class to delete all photographs and Biometrics of

                    6   Plaintiff and members of the Plaintiff Classes; and (c) cease further collection of
                    7
                        photographs and Biometrics of Plaintiff or members of the Plaintiff Classes or engaging
                    8
                    9   in any activities that would result in the purchase, obtainment, disclosure, trade, sale or

                   10   misuse of the photographs and Biometrics of Plaintiff and members of the Plaintiff
                   11
                        Classes. If an injunction is not issued, Plaintiff and members of the Plaintiff Classes
                   12
                   13   will suffer irreparable injury and lack an adequate legal remedy in the event the

                   14   statutory or common law does not prohibit, among other things, the collection,
Attorneys at Law
 LOEVY & LOEVY




                   15
                        purchase, obtainment, trade, disclosure, sale and misuse of the photographs and
                   16
                   17   Biometrics of Plaintiff and members of the Plaintiff Classes. The California
                   18   constitution, California statutory law and California common law, in particular, grant
                   19
                        California residents protection from invasions of privacy and unfair business practices,
                   20
                   21   rights Defendant and members of the Clearview Client Class violated here. In light of
                   22   the pervasive flaunting of such rights by Defendants and members of the Clearview
                   23
                        Client Class, including the continued collection, purchase, obtainment, trade,
                   24
                   25   disclosure, sale and/or misuse of the photographs and Biometrics of Plaintiff and
                   26   members of the Plaintiff Classes, the risk of continued violations of the law is real,
                   27
                   28
                                                                    - 39 -
                                                           CLASS ACTION COMPLAINT
                        Case 2:21-cv-04360 Document 1 Filed 05/25/21 Page 40 of 42 Page ID #:40




                    1   immediate and substantial. Plaintiff and members of the Plaintiff Classes do not have

                    2   an adequate remedy at law because many of the resulting injuries are reoccurring and
                    3
                        Plaintiff and members of the Plaintiff Classes will be forced to bring multiple lawsuits
                    4
                    5   to rectify the same conduct.

                    6         110. The hardship to Plaintiff and members of the Plaintiff Classes if an
                    7
                        injunction is not issued exceeds the hardship to Defendants and members of the
                    8
                    9   Clearview Client Class if an injunction is issued. On the other hand, the cost to

                   10   Defendants and members of the Clearview Client Class of complying with an injunction
                   11
                        by adhering to the requirements of California law and the common law more broadly
                   12
                   13   by ceasing to engage in the misconduct alleged herein is relatively minimal, and

                   14   Defendants and members of the Clearview Client Class have a pre-existing legal
Attorneys at Law
 LOEVY & LOEVY




                   15
                        obligation to avoid invading the privacy rights of consumers.
                   16
                   17         111. Issuance of the requested injunction will serve the public interest by
                   18   preventing ongoing collection, purchase, obtainment, trade, disclosure, sale and misuse
                   19
                        of the photographs and Biometrics of Plaintiff and members of the Plaintiff Classes
                   20
                   21   without consent, thus eliminating the injuries that would result to Plaintiff and members
                   22   of the Plaintiff Classes, and the hundreds of millions of Americans who upload
                   23
                        photographs to social media sites.
                   24
                   25
                   26
                   27
                   28
                                                                      - 40 -
                                                             CLASS ACTION COMPLAINT
                        Case 2:21-cv-04360 Document 1 Filed 05/25/21 Page 41 of 42 Page ID #:41




                    1                                  PRAYER FOR RELIEF

                    2         WHEREFORE, Plaintiff, on behalf of herself and members of the Plaintiff
                    3
                        Classes, respectfully requests that the Court:
                    4
                    5                a.    Certify the Plaintiff Classes, name Plaintiff as the representative of

                    6                      the Plaintiff Classes and appoint her lawyers as counsel for the
                    7
                                           Plaintiff Classes;
                    8
                    9                b.    Certify the Clearview Client Class;

                   10                c.    Award Plaintiff and the members of the Plaintiff Classes statutory,
                   11
                                           compensatory, punitive, exemplary, consequential, general and
                   12
                   13                      nominal damages in an amount to be determined at trial;

                   14                d.    Grant permanent injunctive relief to prohibit Defendants and
Attorneys at Law
 LOEVY & LOEVY




                   15
                                           members of the Clearview Client Class from continuing to engage
                   16
                   17                      in the unlawful acts and practices described herein;
                   18                e.    Award Plaintiff and members of the proposed Classes pre-judgment
                   19
                                           and post-judgment interest as permitted by law;
                   20
                   21                f.    Award to Plaintiff and members of the Plaintiff Classes the costs
                   22                      and disbursements of the action, along with reasonable attorneys’
                   23
                                           fees, costs and expenses; and
                   24
                   25                g.    Grant all such other relief as it deems just and proper.
                   26
                   27
                   28
                                                                    - 41 -
                                                           CLASS ACTION COMPLAINT
                        Case 2:21-cv-04360 Document 1 Filed 05/25/21 Page 42 of 42 Page ID #:42




                    1                                     JURY DEMAND

                    2        Plaintiff demands a trial by jury on all causes of action and issues so triable.
                    3
                    4   Dated: May 25, 2021

                    5                                         Respectfully submitted,

                    6                                   By:   /s/ Megan Pierce
                    7                                         MEGAN PIERCE
                                                              One of Plaintiff’s Attorneys
                    8
                        Megan Pierce (SBN 314044)
                    9   megan@loevy.com
                   10   LOEVY & LOEVY
                        311 N. Aberdeen, 3rd Floor
                   11   Chicago, Illinois 60607
                        312.243.5900 (phone)
                   12   312.243.5902 (fax)
                        Counsel for Plaintiff
                   13
                   14
Attorneys at Law
 LOEVY & LOEVY




                   15
                   16
                   17
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27
                   28
                                                                  - 42 -
                                                         CLASS ACTION COMPLAINT
